Sanders, J.
(concurring) — Although I concur in the opinion of the majority, the Washington State Republican Party’s (Party) entitlement to an award of reasonable attorney fees under 42 U.S.C. § 1988 on remand is more nuanced than the run-of-the-mill damage action maintained under 42 U.S.C. § 1983. In this regard I note that the Party has successfully challenged a state statute on First Amendment grounds, thus obtaining prospective relief. And I also note while the defendants have been sued “in their individual capacities” Clerk’s Papers (CP) at 5, they undertook to enforce this state statute in their official capacity as well. These distinctions may make a difference on remand.
For example, “the only immunities available to the defendant in an official-capacity action are those that the governmental entity possesses,” Hafer v. Melo, 502 U.S. 21, 25, 112 S. Ct. 358, 116 L. Ed. 2d 301 (1991), whereas no qualified immunity defense is available in such an action. Kentucky v. Graham, 473 U.S. 159, 166, 105 S. Ct. 3099, 87 L. Ed. 2d 114 (1985).
Moreover, “[t]he legislative history of the statute [42 U.S.C § 1983] confirms Congress’ intent that an attorney’s fee award be available even when damages would be barred or limited by ‘immunity doctrines and special defenses, available only to public officials.’ H. R. Rep. No. 94-1558, p. 9 (1976).” Pulliam v. Allen, 466 U.S. 522, 543, 104 S. Ct. 1970, 80 L. Ed. 2d 565 (1984), superseded by statute as to *292judicial immunity in Kampfer v. Scullin, 989 F. Supp. 194 (N.D.N.Y. 1997). And, “ ‘[A] state official in his or her official capacity, when sued for injunctive relief, [is] a person under § 1983 ....’” Hafer, 502 U.S. at 27 (quoting Graham, 473 U.S. at 167 n.14).
Therefore the trial court must consider not only whether qualified immunity is available to these defendants but whether, even if so, it is a defense to an award of reasonable attorney fees where prospective relief has been granted against performance of one’s official duties.